SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Fourth Jupiter well proves extension of Santos Basin pre-salt discovery Rio de Janeiro, August 13, 2014 – Petróleo Brasileiro S.A. – Petrobras announces confirmation of the extension of the Jupiter discovery in Santos Basin pre-salt block BM-S-24 following drilling operations at well 3-BRSA-1246-RJS (3-RJS-732), informally known as Apollonia. This well, which is situated 296 km off the coast of Rio de Janeiro, at a water depth of 2,183 meters, is the fourth well drilled in the Jupiter area and is 8 km to the southwest of discovery well (1-RJS-652A). Drilling activities have confirmed a hydrocarbon column of about 313 meters, starting at a depth of 5,166 meters, with rocks showing good porosity and permeability conditions. Besides the gas cap and condensate, the well verified an oil column of some 87 meters thick. The well drilling is still in progress and is expected to reach a final depth of approximately 5,700 meters. Samples collected from the well have confirmed similar fluids to those found in pioneer well 1- RJS-652A (Júpiter) and at both extension wells drilled so far, which have confirmed a sizeable reservoir of gas (natural and CO2), condensate and oil. The consortium, operated by Petrobras (80%) in partnership with Petrogal Brasil (20%), will proceed with the activities provided for in the Discovery Evaluation Plan approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 13, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
